COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

  JAMES REVELES,                                           §
                                                                      No. 08-16-00073-CV
                                     Appellant,            §
                                                                        Appeal from the
  v.                                                       §
                                                                   County Court at Law No. 6
  OEP HOLDINGS, LLC and MVT                                §
  SERVICES, LLC,                                                   of El Paso County, Texas
                                                           §
                                     Appellees.                      (TC# 2014DCV3664)
                                                           §

                                     ORDER FOR MEDIATION REFERRAL

           Pending before the Court is the parties’ joint motion to refer the case to mediation in

accordance with the agreement of the parties and to abate the appeal for approximately forty-five

(45) days, or until Monday, March 18, 2019. The motion is GRANTED. Accordingly, the appeal

is abated until March 18, 2019, and the case is referred to mediation pursuant to TEX.CIV.PRAC. &

REM.CODE ANN. § 154.021, et seq.

            In accordance with the parties’ agreement, the Court ORDERS that the mediation be held

 within thirty (30) days of this order and that the appellate timetable be suspended until March 18,

 2019. All parties or their representative with full settlement authority shall attend the mediation

 process, with their counsel of record. The mediator and parties shall file a report of the completion

 of mediation within forty-eight (48) hours of the conclusion of mediation advising the court of:

       •    full, partial, or no resolution of the case;
    •   whether further negotiations are planned; and

    •   compensation paid to the mediator and by whom.

        In the event no further negotiations are planned and there is no resolution, or a partial

resolution of the case occurs, the parties will file a motion with this Court requesting that the Court

issue an order reestablishing the appellate timetable. This motion will accompany the above-

mentioned forty-eight (48) hours report. The Court further ORDERS, in the event of full resolution

of the issues in this case, that the parties file a joint dispositive motion within ten (10) days of the

conclusion of mediation.

        IT IS SO ORDERED THIS 6TH DAY OF FEBRUARY, 2019.


                                                GINA M. PALAFOX, Justice

Before McClure, C.J., Palafox, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment




                                                   2